DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  There seems to be a word missing between leg and along in line 2 of each claim. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the output shaft, the first leg axis, the second leg axis, the leg axis (claim 10), central door locking latch assembly, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6,9,14-15,18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 14, Applicant discloses that the aperture is defined by a block portion having a block cutout portion- however, essentially, the block cutout portion and the aperture are the same component – they are the same groove (fig.7). It is unclear how these can be different components wherein the aperture is defined by the block cutout portion. 
Regarding claims 6 and 15, Applicant discloses that the receiving hole is defined by a wall having a wall cutout portion - however, essentially, the wall cutout portion and the receiving hole are the same component – they are the same groove (fig.3 and fig.9). It is unclear how these can be different components wherein the receiving hole is defined by the wall cut out portion. 
Regarding claims 9 and 18, it is unclear if Applicant is attempting to claim a different latch assembly than the one mentioned in claims 1 and 10 preambles. In the specifications, Applicant latch assembly (as opposed to a central door locking), therefore, it is unclear if Applicant made an error in the specifications or the claim language. In this instance, a lock system is considered different than latch assembly, therefore clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetnar US 7827836 and further in view of Dow et al. US 20150345189.  

Regarding claim 1, Cetnar teaches an actuator mechanism of a vehicle latch assembly (abstract) comprising: 
an electric motor (30) having an output shaft (102); 

a worm gear (34) driven by the worm; and 
a spring (118) operatively coupled to the worm gear and to a latch housing (26,16), the spring having a first leg (122 – labeled in fig.5) extending through an aperture (124) defined by the worm gear and a second leg (opposing leg, where 118 is labeled in fig.5, near 120 and 98), the first leg including a first segment (see fig.1B – annotated figure) extending along a first leg axis (annotated figure) and a second segment (see fig.1B – annotated figure) oriented at a non-parallel angle (see fig.1B) to the first leg axis, the second segment contacting a face (interior face of 124 of worm gear in fig.5) of the worm gear to prevent removal of the spring.

Although Cetnar teaches the second leg attached to the housing, it does not teach the second leg extending into a receiving hole defined by the housing. 
Dow teaches an actuator mechanism of a vehicle latch assembly (fig.1) comprising: a spring (58) with a second leg (the portion attached to housing) extending into a receiving hole (not labeled, see fig. 1a-2a) defined by the housing (16). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Cetnar with the extension of the second leg into a receiving hole defined by the housing, a concept taught by Dow, in order to further secure the spring into the housing to prevent removal or detachment. 

Regarding claim 2, Cetnar in view of Dow further teaches the actuator mechanism of claim 1, wherein the second segment of the first leg is oriented perpendicularly (see fig.1B – Cetnar) to the first segment of the first leg.


However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the angle between the two legs, in the combined device of Cetnar and Dow, wherein the second segment of the first leg is oriented at an angle between 90 degrees and 180 degrees relative to the first segment of the first leg, since the optimization of proportions (i.e. a change in the size of angle between relative components), in order to accommodate the sizing of the worm gear and therefore increase the security of the spring to the latch housing, in a prior art device is a design consideration within the skill of the art. MPEP 2144. 

Regarding claim 4, Cetnar in view of Dow further teaches the actuator mechanism of claim 1,however, does not explicitly teach wherein the second segment of the first leg is oriented at an angle less than 90 degrees relative to the first segment of the first leg. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the angle between the two legs, in the combined device of Cetnar and Dow, wherein the second segment of the first leg is oriented at an angle less than 90 degrees relative to the first segment of the first leg, since the optimization of proportions (i.e. a change in the size of angle between relative components), in order to accommodate the sizing of the worm gear and therefore increase the security of the spring to the latch housing, in a prior art device is a design consideration within the skill of the art. MPEP 2144. 



Regarding claim 6, as best understood, Cetnar in view of Dow further teaches the actuator mechanism of claim 1, wherein the receiving hole is defined by a wall (not labeled, circumferential wall – Dow fig.2a), the wall having a wall cutout portion (the top surface of the hole- Dow Fig.2a).

Regarding claim 7, Cetnar in view of Dow further teaches the actuator mechanism of claim 1, wherein the second leg extends along a second leg axis (see annotated figure) that is parallel to the first leg axis.

Regarding claim 8, Cetnar in view of Dow further teaches the actuator mechanism of claim 7, wherein the second leg along the second leg axis for an entirety (see annotated figure) of the second leg.

Regarding claim 9, as best understood, Cetnar in view of Dow further teaches the actuator mechanism of claim 1, wherein the mechanism is part of a central door locking latch assembly (lock assembly – abstract Cetnar).

Regarding claim 10, Cetnar teaches a vehicle latch assembly comprising: 
a fork bolt(18); 
a pawl (20) selectively engageable with the fork bolt to move the assembly between a first latch condition (when open/ fork bolt released) and a second latch (closed/ fork bolt is held by pawl) condition; 
a housing (26,16) for at least partially retaining the fork bolt and the pawl; and 

an electric motor (30) having an output shaft (102); 
a worm (104) coupled to the output shaft; 
a worm gear (34) driven by the worm; and 
a spring (118) operatively coupled to the worm gear and to the housing the spring having a first leg (122 – labeled in fig.5) extending through an aperture (124) defined by the worm gear and a second leg (opposing leg, where 118 is labeled in fig.5, near 120 and 98), the first leg including a first segment (see fig.1B – annotated figure) extending along a leg axis (annotated figure) and a second segment (see fig.1B – annotated figure) oriented at a non-parallel angle (see fig.1B) to the leg axis, the second segment contacting a face (interior face of 124 of worm gear in fig.5) of the worm gear to prevent removal of the spring.

Although Cetnar teaches the second leg attached to the housing, it does not teach the second leg extending into a receiving hole defined by the housing. 
Dow teaches an actuator mechanism of a vehicle latch assembly (fig.1) comprising: a spring (58) with a second leg (the portion attached to housing) extending into a receiving hole (not labeled, see fig. 1a-2a) defined by the housing (16). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Cetnar with the extension of the second leg into a receiving hole defined by the housing, a concept taught by Dow, in order to further secure the spring into the housing to prevent removal or detachment. 



Regarding claim 12, Cetnar in view of Dow further teaches the actuator mechanism of claim 1, however does not explicitly teach wherein the second segment of the first leg is oriented at an angle between 90 degrees and 180 degrees relative to the first segment of the first leg.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the angle between the two legs, in the combined device of Cetnar and Dow, wherein the second segment of the first leg is oriented at an angle between 90 degrees and 180 degrees relative to the first segment of the first leg, since the optimization of proportions (i.e. a change in the size of angle between relative components), in order to accommodate the sizing of the worm gear and therefore increase the security of the spring to the latch housing, in a prior art device is a design consideration within the skill of the art. MPEP 2144. 

Regarding claim 13, Cetnar in view of Dow further teaches the actuator mechanism of claim 1,however, does not explicitly teach wherein the second segment of the first leg is oriented at an angle less than 90 degrees relative to the first segment of the first leg. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the angle between the two legs, in the combined device of Cetnar and Dow, wherein the second segment of the first leg is oriented at an angle less than 90 degrees relative to the first segment of the first leg, since the optimization of proportions (i.e. a change in the size of angle between relative components), in order to accommodate the sizing of the worm gear and therefore 

Regarding claim 14, as best understood, Cetnar in view of Dow further teaches the actuator mechanism of claim 1, wherein the aperture of the worm gear is defined by a block portion (the protrusion of 34 that contains 124- Cetnar) having a block cutout portion (top surface of 124-Cetnar).

Regarding claim 15, as best understood, Cetnar in view of Dow further teaches the actuator mechanism of claim 1, wherein the receiving hole is defined by a wall (not labeled, circumferential wall – Dow fig.2a), the wall having a wall cutout portion (the top surface of the hole- Dow Fig.2a).

Regarding claim 16, Cetnar in view of Dow further teaches the actuator mechanism of claim 1, wherein the second leg extends along a second leg axis (see annotated figure) that is parallel to the first leg axis.

Regarding claim 17, Cetnar in view of Dow further teaches the actuator mechanism of claim 7, wherein the second leg along the second leg axis for an entirety (see annotated figure) of the second leg.

Regarding claim 18, as best understood, Cetnar in view of Dow further teaches the actuator mechanism of claim 1, wherein the mechanism is part of a central door locking latch assembly (lock assembly – abstract Cetnar).


    PNG
    media_image1.png
    724
    832
    media_image1.png
    Greyscale

Cetnar – Annotated Figure

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch assembly and actuators.
	Relevant art not relied upon: 
	Estrada US 20160160537 (Applicant provided IDS Reference)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 5, 2021